DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-18 are currently canceled by Applicant.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
The title is changed to:
PRINTING SYSTEM CALIBRATION APPLYING A DISTORTION TO THE CORRECTION CREATING A DETECTABLE REGION IN THE SECOND OUTPUT

Allowable Subject Matter
Claims 1-15, 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-15, 19-20 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a method for use with a printing system, the method comprising: obtaining a correction to be applied to a printing system during print calibration, the correction having been determined on the basis of a first expected output and a first measurement of a first output of the printing system; applying a distortion to the correction, the distortion modifying the correction; causing a print on the printing system based at least in part on the distorted correction, to generate a second output of the printing system, the distortion creating a detectable region in the second output; determining a relationship between a second expected output and a second measurement of the second output of the printing system, by recognizing an effect of the distortion within the second output; and calibrating the printing system on the basis of the determined relationship.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2016/0078324 to Yedid Am et al. provides where in an example implementation, a method of iterative calibration includes, in a first iteration, measuring first values of a calibration parameter, and determining first corrections for the measured first values. The method includes, in a next iteration, measuring next values of the calibration parameter that incorporate the first corrections. The first corrections are omitted from the next iteration measurements to provide pseudo iteration measurements, and the first iteration measurements are averaged with the pseudo iteration measurements. Second corrections are then determined based on the averaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672